DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 07 JAN 21 have been fully considered but they are not fully persuasive.  Any rejection(s) not maintained herein have been overcome and withdrawn.
In response to the argument that US 2016/0187116 to Teowee et al. (“Teowee”) “describes logging a single connected detonator, whereas the present application describes a plurality of preprogrammed electronic detonators connected to the logger,” the examiner must respectfully disagree, at least in part.  Applicant relies on ¶ [0016] therein as disclosing, in relevant part:
In the automatic logging and automatic modes, if two or more detonators 10 are connected to the wires, the logger 100 can detect responses from multiple detonators, and identifies such as "crosstalk", for example, by detecting cyclic redundancy code (CRC) errors in the responsive messaging, and will accordingly notify the user that more than one detonator 10 is connected. In certain implementations of the automatic logging and/or automatic programming concepts of present disclosure, as shown below, the detection of multiple detonators 10 will cause the logger 100 to refrain from performing any logging or until the situation is rectified.

However, this ignores the remainder of ¶ [0016]:
In other modes, the logger 100 may be operative to discriminate between multiple reply messages and from more than one detonator 10 connected to the terminals 104, and can determine the number of detonators 10 with which it is currently connected. In this respect, one possible suitable communication protocol can be implemented with the logger 100 operating as a master for communication along a pair of branch wires with multiple detonators 10 responding to identification request messages and thereafter to messages addressed individually according to the corresponding detonator serial ID numbers. Thus, if the device 100 is connected to a group of detonators 10 in certain modes, it will initially obtain the 10.

This portion of ¶ [0016] clearly conveys a logger discriminating between multiple reply messages, from more than one detonator, and determining the number of detonators connected thereto.  Such also conveys that the logger can operate as a master for communication along a pair of branch wires with multiple detonators that respond to ID request messages and thereafter to messages addressed individually according to the corresponding detonator serial ID numbers.  Whether such “other modes” are called “automatic logging modes” is irrelevant because the elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required.  In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).  See MPEP § 2131.  Furthermore, if the logger can communicate with the detonators, which respond to ID request messages with serial ID numbers, presumably any other detonator information can be accessed, such as programmed detonator ID and/or a delay value.  Thus, while the examiner concedes the Applicant’s position on that portion of ¶ [0016] relied upon, it fails to address the logger operating to communicate with multiple detonators, which Teowee fairly and clearly discloses and which fairly meets the claim(s).
Furthermore, with respect to an automatic logging mode, it has been held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.  In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958).
In response to the argument regarding ¶ [0023], see in re Bond, above.
The rejection of claims 13 and 14 has been withdrawn.

Claim Rejections - 35 USC §§ 102 and 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 – 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or in the alternative as unpatentable over, Teowee.
Re: claim 1, Teowee discloses the claimed invention including a logger 100, e.g., Fig. 1, for safely logging electronic detonator data from preprogrammed electronic detonators, comprising: an electrical interface 104A and 104B, allowing electrical connection of a plurality of preprogrammed 5electronic detonators 10 to the logger, the plurality of preprogrammed electronic detonators being preprogrammed with electronic detonator data including a delay value (Abstract), the electrical interface allowing exchange of electrical signals between the logger and the plurality of preprogrammed electronic detonators, ¶ [0015], the electrical interface incapable of providing sufficient energy to fire any of the preprogrammed electronic detonators, ¶ [0019];10 a user interface 110; an electronic memory 130, e.g., Fig. 2, operative to store a plurality of unique detonator serial ID numbers and corresponding delay values 132; and at least one processor 120 operatively coupled with the electrical interface, the user interface, and the electronic memory, as shown, the at least one processor being programmed to operate 15the logger in an automatic logging mode when the plurality of preprogrammed electronic detonators are connected to the electrical interface to cause the logger to: (i) transmit one or more read request messages via the electrical interface without transmitting any delay programming messaging to the plurality of preprogrammed electronic detonators and without requiring user interaction with the user interface, ¶ [0016], 20(ii) await responsive messaging from a given electronic detonator of the plurality of preprogrammed electronic detonators without transmitting any delay [0024], and (iii) upon receiving responsive messaging from the given electronic detonator: obtain electronic detonator data including at least one of a serial ID 25number, a programmed detonator ID, and/or a delay value from the responsive messaging without transmitting any delay programming messaging to the given electronic detonator and without requiring user interaction with the user interface, ¶¶ [0016], [0017], [0027], and- 15 -WO 2019/028202PCT/US2018/044915 store the electronic detonator data in the electronic memory without transmitting any delay programming messaging to the plurality of preprogrammed electronic detonators and without requiring user interaction with the user interface, id., and thereafter 5(iv) repeat (i), (ii) and (iii) for further ones of the plurality of preprogrammed electronic detonators that are connected to the electrical interface without transmitting any delay programming messaging to the further ones of the plurality of preprogrammed electronic detonators and without requiring user interaction with the user interface, ¶¶ [0026] – [0028].
Re: claim 2, Teowee further discloses wherein the at least one processor is programmed to cause the logger to: provide an audible, vibratory or visual indication to the user via the user interface that the given electronic detonator has been logged during operation in the automatic logging 15mode without transmitting any delay programming messaging to the connected electronic detonators and without requiring user interaction with the user interface, ¶¶ [0017], [0028], [0032].
Re: claim 3, Teowee further discloses wherein the at least one processor is programmed to cause the logger to:  20remain in the automatic logging mode until the user interacts with the user interface to exit the automatic logging mode, ¶¶ [0015], [0023]
Re: claim 4, Teowee further discloses wherein the at least one processor is programmed: determine whether a serial ID number received in responsive messaging from the 25given electronic detonator has been previously logged, ¶¶ [0026], [0027], [0032], and if not, to send a verify command to the given electronic detonator to cause the given electronic detonator to update its status flag to prevent the given electronic detonator from responding to subsequent read request messages, ¶¶ [0023], [0025], [0027], [0029], [0032].
Re: claim 5, Teowee further discloses wherein the at least one processor is programmed to cause the logger to: provide an audible, vibratory or visual indication to the user via the user interface that the given electronic detonator has been logged during operation in the automatic logging 5mode without transmitting any delay programming messaging to the connected electronic detonators and without requiring user interaction with the user interface, ¶¶ [0017], [0028], [0032].
Re: claim 6, Teowee further discloses wherein the at least one processor is programmed to cause the logger to:  10remain in the automatic logging mode until the user interacts with the user interface to exit the automatic logging mode, ¶¶ [0015], [0023].
Anent method claims 7 – 12, in view of the structure disclosed by Teowee, the method of operating the device would have been inherent, since it is the normal and logical manner in which the device is used.
Claims 1 – 12 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Teowee.
Anent claims 1 – 6, as noted above, Teowee fairly discloses a logger 100 discriminating between multiple reply messages, from more than one detonator, determining the number of detonators connected thereto, and that the logger 100 can operate as a master for communication [0003], for example.  Because the logger disclosed is capable of operating both in an automatic logging mode, wherein only a single detonator can be logged at a time, and in other modes that include communication with multiple detonators, and because automatically logging multiple detonators simultaneously would greatly reduce time and manpower requirements for any blasting operation, it would have been obvious to one of ordinary skill in the art at the time of invention to combine the communication with multiple detonators with automatically logging such.  Further rationale: All claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.
Anent method claims 7 – 12, in view of the structure obviated by Teowee, the method of operating the device would have been obvious, since it is the normal and logical manner in which the device can be used.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 26 of U.S. Patent No. 9,958,247—the patent that resulted from the Teowee reference cited above.  Although the claims at issue are not identical, they are not patentably distinct from each other because, at most, the instant claims amount to a rewording of the patented claims.  For example, the sole distinction between the claims appears to be that the instant application recites “preprogrammed electronic detonators,” while, e.g., patent claim 1 recites “without transmitting any programming messaging to a single connected electronic detonator,” or similarly, no less than four times, and, a “logger for safe logging of electronic detonator data,” and, that the logger “obtains electronic detonator data.”  If no programming messaging is being transmitted to the electronic detonator, yet data from such is being obtained, and the detonator can function as intended, e.g., with a programmed time delay, preprogramming of the detonator must have occurred.
See detailed explanations, above.
Allowable Subject Matter
Claims 13 and 14 have been allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record neither discloses nor fairly teaches the combination of features including but not limited to:
an electronic detonator comprising: a pair of wires to allow operative electrical connection of the electronic detonator with a logger, the wires allowing exchange of electrical signals between the logger and the electronic detonators; a base charge disposed within the interior of a detonator housing; an ignition element operatively associated with the base charge to selectively ignite the base charge in response to conduction of electrical current through the ignition element; and, an electronic ignition module (EIM), operative to communicate with the 
US 2017/0234667 to Nair (previously cited by examiner) is illustrative of auto logging electronic detonators, such as 10, e.g., Fig. 1, which can broadly yet reasonably be construed as including an electronic ignition module (EIM) 26, disclosed as “a control module,” ¶ [0028], which “is programmed to communicate with the blast machine and carry out a plurality of operations including a firing operation in a known manner,” id.  Being able to communicate suffices to meet at least receiving a read request and transmitting responsive messaging.
US 2014/0053750 to Lownds et al. similarly discloses “a command signal receiving and processing module 40,” ¶ [0038], that “facilitates communication between the detonator assembly 10 and a blasting machine,” ¶ [0039], which broadly yet reasonably suffices to meet those elements asserted in Nair, above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
23-Feb-21